DETAILED ACTION

This office action is in response to the application filed 12/08/2010.
Currently, claims 1-21 are pending.

Election/Restrictions

Restriction to one of the following is required under 35 U.S.C. 121:

I. Claims 1-43, drawn to a stack structure, classified in Class 257, Subclass 295 and CPC class: H01L29/516., H01L27/11507, 
II. Claims 44-53, drawn to a method of manufacturing a stack structure,   classified in Class 438, Subclass 3 and CPC class: H01L29/78391 

The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process ( MPEP § 806.05(f)). In the instant case, the product as claimed in group I can be made by another and materially different process, such as the device is formed by “annealing the first amorphous layer to form a first anti-ferroelectric layer; annealing the second amorphous layer to form a ferroelectric layer; and annealing the third amorphous layer to form a second anti-ferroelectric layer.” since the device recited in group II does not need annealing, it is can use simple heating process.  
  
Should Applicant choose to elect Group I or II, an election of species is required. Claims 1-53 includes two species as follows.

Species 1: FIG. 1, drawn to a field effect transistors D10 and D20 may include a substrate 100, a gate electrode 300 on the substrate 100, and a thin film structure 200 between the substrate 100 and the gate electrode 300.
Species 2:, FIG.2, referring to FIG. 2, the channel 111 may include a material layer (e.g., a thin film) separate from the substrate region 101. The channel 111 may have a semiconductive property. For example, the channel 111 may include an oxide  
Species 3: FIG. 8: a conductive layer 500 may be between the channel 110 and the thin film structure 200. The conductive layer 500 may have a conductivity of approximately 1 MO/sq or less. The conductive layer 500 may be a floating electrode, and may be include a metal and/or a metal compound.
Species 4: FIG. 10A, the semiconductor device may be a gate-all-around-FET D50 and include a source 120, a drain 130, and a channel 111 therebetween. The channel 111 may have a form of a wire, a sheet, or the like. The source 120, the drain 130, and the channel 111 may be disposed apart from the substrate region 101. The gate electrode 300 may be 18 intersect with the source 120, the drain 130, and the channel 111, and surround them. The channel 111 may be formed in a region surrounded by the gate electrode 300. A thin film structure 200 including a first anti-ferroelectric layer 210, a ferroelectric layer 220, and a second anti-ferroelectric layer 230 may be between the channel 111 and the gate electrode 300. The first anti-ferroelectric layer 210, the ferroelectric layer 220, and the second anti-ferroelectric layer 230 may be sequentially surround the channel 111

The species are independent or distinct because the species as identified have mutually exclusive features. In addition, these species are not obvious variants of each other based on the current record (MPEP § 806.04(f)), classified in different Subclasses.

Because these inventions are distinct for the reasons given above, there is a search and/or examination burden for the patentably distinct inventions and method as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
The prior art applicable to one invention would not likely be applicable to another.
The inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C 112, first paragraph.
The inventions have acquired a separate status in the art in view of their different classification.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed invention, or a single grouping of patentably indistinct invention, or the method for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention or a grouping of patentably indistinct invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or grouping of patentably indistinct invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of inventions requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or grouping of patentably indistinct invention.
Should applicant traverse on the ground that the invention, or groupings of patentably indistinct invention from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional invention which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
          Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the free required under 37 CFR 1.17(i).
 The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828